COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 WAKESHA IVES,                                §               No. 08-16-00026-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                384th District Court

 THE STATE OF TEXAS,                          §             of El Paso County, Texas

                      State.                  §               (TC# 20130D04844)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 8, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Darnell, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before September 8, 2016.

       IT IS SO ORDERED this 18th day of July, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.